DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 11/08/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a Continuation of application 15/993,387 (Now US Patent 10,686,336). 
The IDS filed by the applicant on 11/08/2021 has been considered by the examiner.
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	regarding independent claims 1, 14 and 20, Kawashima was the closest prior art of record, Kawashima discloses a device alignment in inductive power transfer systems, however this prior art of record does not discloses the specific structure configuration of the claimed apparatus comprising: a plurality of primary pad apparatuses, each primary pad apparatus positioned to transmit power to a secondary pad apparatus of a vehicle, the plurality of primary transmitter pad apparatuses spaced apart sufficient for each of a plurality of vehicles to be positioned over one primary pad apparatus of the plurality of primary pad apparatuses; a power converter apparatus connected to each of the plurality of primary pad apparatuses, wherein the power converter apparatus comprises  in combination with limitations from the rest of the claim. 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s amendments, and an updated search performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-13 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding claims 15-19 which depends on claim 14, these claims are allowable for at least the same reasons given for claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al (US 9,415,149 B2) discloses a ventricular assist device (VAD) system includes one or more external subsystems including an amplifier energizing a drive loop with alternating current, and a Tx resonator inductively coupled to the drive loop. An implanted subsystem includes a VAD, an Rx resonator that forms a magnetically coupled resonator with the Tx resonator, and a load loop for providing power to the VAD that is inductively coupled to the Rx resonator, however does not discloses the specific structure configurations of the claimed apparatus and system.
Peralta et al (US 10,658,847 B2) discloses wireless transmission of electrical energy and data. More specifically, this application relates to an antenna that facilitates the wireless transmission of data and electrical energy at multiple operating frequency bands, however does not discloses the specific structure configurations of the claimed apparatus and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836